February 11, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-4720 Re: American Century Variable Portfolios, Inc. (the "Registrant") 1933 Act File No. 33-14567, Post-Effective Amendment No. 48 1940 Act File No. 811-5188, Amendment No. 48 Ladies and Gentlemen: Pursuant to Section 101(a) of Regulation S-T and Rule 485(a) under the Securities Act of 1933, the Registrant hereby submits for filing the following 1933 Act Post-Effective Amendment No. 48 and 1940 Act Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A. The principal purpose of the Amendment is to add a summary section to each fund’s prospectus to incorporate new Form N-1A items. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3224. Sincerely, /s/ Christine J.
